COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              AMIRAH ALFARQUI

              v.     Record No. 0469-14-1

              NEWPORT NEWS DEPARTMENT
               OF HUMAN SERVICES

              AMIRAH ALFARQUI

              v.     Record No. 0470-14-1
                                                                                    MEMORANDUM OPINION*
              NEWPORT NEWS DEPARTMENT                                                   PER CURIAM
               OF HUMAN SERVICES                                                      SEPTEMBER 23, 2014

              AMIRAH ALFARQUI

              v.     Record No. 0471-14-1

              NEWPORT NEWS DEPARTMENT
               OF HUMAN SERVICES

              AMIRAH ALFARQUI

              v.     Record No. 0473-14-1

              NEWPORT NEWS DEPARTMENT
               OF HUMAN SERVICES


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                               C. Peter Tench, Judge

                               (Oldric J. LaBell, Jr., on briefs), for appellant.

                               (Patrick C. Murphrey, Assistant City Attorney; Dywona L.
                               Vantree-Keller, Guardian ad litem for the minor children; City
                               Attorney’s Office, on brief), for appellee.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
         Amirah Alfarqui, mother, appeals the trial court’s orders terminating her parental rights to

four of her children. On appeal, she contends the trial court “lacked jurisdiction or procedural and

statutory authority to terminate [her] parental rights . . . with regard to each child in issue because

the Juvenile [and Domestic Relations District] Court no longer had jurisdiction of the matters at the

time it ordered termination of her parental rights.” Mother also lists numerous assignments of error

asserting the evidence was insufficient to support the trial court’s termination of her parental rights

to the children pursuant to Code § 16.1-283(C)(2). In addition, mother argues the trial court erred

in: approving permanency planning orders for the children with the goal of adoption; approving

foster care service plans with the goal of adoption for each child; “failing to evaluate the evidence

relating to each child in issue separately and individually and mak[ing] individual findings for the

child in issue;” “interpreting and applying the public policy of [Code] § 16.1-283(C)(2) by making

the one-year period the controlling factor;” and “failing to apply a clear and convincing standard in

determining the issues relevant to (a) approval of the adoptions goal and (b) the termination of

parental rights.” Upon reviewing the record and briefs of the parties, we conclude that these appeals

are without merit. Accordingly, we summarily affirm the decisions of the trial court. See Rule

5A:27.

                                               Jurisdiction

         Appellant contends Code § 16.1-283 provides that the juvenile and domestic relations

district court (JDR court) “must have approved a Foster Care Plan with the goal of adoption before

it can entertain or rule upon a petition to terminate residual parental rights.” However, Code

§ 16.1-283 states: “No petition seeking termination of residual parental rights shall be accepted by

the court prior to the filing of a foster care plan, pursuant to Code § 16.1-281, which documents

termination of residual parental rights as being in the best interest of the child.” (Emphasis added.)

Therefore, contrary to mother’s assertion, the statute does not require the approval of a foster care
plan with the goal of adoption before a court can consider a petition to terminate residual parental

rights. Rather, the statute requires the filing of the requisite foster care plan before a court can

consider a petition to terminate residual parental rights. Here, the record shows that the Department

of Human Services (DHS) filed the foster care plans in the JDR court on April 30, 2013 and the

petitions to terminate mother’s parental rights on May 13, 2013. Therefore, these filings complied

with the terms of Code § 16.1-283. See also Rader v. Montgomery Cnty. Dep’t of Soc. Servs., 5
Va. App. 523, 526, 365 S.E.2d 234, 236 (1988) (the statutory procedures of Code § 16.1-283 must

be strictly followed before courts are permitted to terminate parental rights).

        Mother also asserts that because she appealed the JDR court’s approval of the permanency

planning orders to the trial court prior to the JDR court’s consideration of the termination petitions,

the JDR court lost jurisdiction to consider the petitions to terminate her parental rights.

        DHS filed the permanency planning petitions pursuant to Code § 16.1-282.1. The JDR

court entered the permanency planning orders on May 28, 2013. Mother appealed those orders on

June 7, 2013. DHS filed the petitions for the termination of mother’s parental rights on May 13,

2013, and pursuant to Code § 16.1-283 those petitions involved separate proceedings from the

permanency planning hearings.

                        Before the residual parental rights of an individual may be
                terminated, a separate proceeding must be conducted upon the
                filing of a petition specifically requesting such relief. Code
                § 16.1-283. We construe the term “separate proceeding” as used in
                Code § 16.1-283 to mean a hearing separate and distinct from an
                abuse and neglect adjudication, entrustment disposition, or foster
                care placement and review. This does not mean, however, that a
                totally separate case must be initiated in the juvenile court. Rather,
                the statute requires that initially, a petition must be filed
                specifically requesting termination of parental rights so that proper
                notice is given. Because of the potentially drastic consequences of
                a termination proceeding, a separate hearing must be conducted to
                ensure that the termination issue is not confused with other issues
                which may have been before the court previously. This
                interpretation of the term “separate proceeding” is consistent with
                the juvenile court statutory framework. We find that the
                                                   -3-
                legislature intended that this framework, rather than general rules
                of civil procedure, govern the manner in which cases are filed and
                proceed within the juvenile courts.

Stanley v. Fairfax Cnty. Dep’t of Soc. Servs., 10 Va. App. 596, 601-02, 395 S.E.2d 199, 202

(1990), aff’d, 242 Va. 60, 405 S.E.2d 621 (1991).

        The JDR court held a separate hearing on August 20, 2013 related to the petitions for

termination, and the JDR court entered orders terminating mother’s parental rights to the children on

that date. On August 23, 2013, mother filed notices of appeal for the JDR court orders terminating

her parental rights. The prior appeals of the permanency planning orders did not affect the

jurisdiction of the JDR court to consider the termination petitions. Rather, as stated above, the

statutory framework of Code § 16.1-283 was followed.

        Mother also contends that because she appealed the permanency planning orders, this “had

the effect of voiding” those orders so that the JDR court did not have an approved foster care plan

with the goal of adoption in effect when it acted on the termination petitions.

        Code § 16.1-242.1 provides:

                        Upon appeal to the circuit court of any case involving a
                child placed in foster care and in any appeal to the Court of
                Appeals or Supreme Court of Virginia, the juvenile court shall
                retain jurisdiction to continue to hear petitions filed pursuant to
                §§ 16.1-282 and 16.1-282.1. Orders of the juvenile court in such
                cases shall continue to be reviewed and enforced by the juvenile
                court until the circuit court, Court of Appeals or Supreme Court
                rules otherwise.

        Thus, pursuant to the second sentence of this statute, the permanency planning orders issued

by the JDR court pursuant to Code § 16.1-282.1 “continue[d] to be reviewed and enforced” by the

JDR court until the trial court or appellate court ruled on the appeal of the orders. Nothing in the

statute indicates that the filing of a notice of appeal to the trial court for a permanency planning

order renders that order void.



                                                  -4-
                                      Sufficiency of the Evidence

        On appeal, we view the evidence in the light most favorable to the party prevailing below

and grant to it all reasonable inferences fairly deducible therefrom. Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). ‘“In matters of child welfare,

trial courts are vested with broad discretion in making the decisions necessary to guard and to

foster a child’s best interests.’” Id. at 128, 409 S.E.2d at 463 (quoting Farley v. Farley, 9
Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)). The trial court’s judgment, “when based on

evidence heard ore tenus, will not be disturbed on appeal unless plainly wrong or without

evidence to support it.” Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d 232, 237 (1988).

        A court may terminate parental rights if it finds, based upon clear and convincing

evidence, it is in the best interests of the child and that:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed twelve
                months from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

                [S]ubsection C termination decisions hinge not so much on the
                magnitude of the problem that created the original danger to the
                child, but on the demonstrated failure of the parent to make
                reasonable changes. Considerably more “retrospective in nature,”
                subsection C requires the court to determine whether the parent has
                been unwilling or unable to remedy the problems during the period
                in which he has been offered rehabilitation services.

Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 271, 616 S.E.2d 765, 772 (2005)

(quoting City of Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App. 556, 562-63, 580
S.E.2d 463, 466 (2003)).




                                                  -5-
       On March 3 and 4, 2011, the DHS took custody of four of mother’s children: R.D., Jr.,

T.D., Am.J. and A’L.J., after she told DHS that she was “overwhelmed” with the children. At that

time, mother was receiving services through DHS’s Family Stabilization Unit. In addition, in 2008

and 2010, mother had instances resulting in Level 2 Dispositions for Lack of Supervision of the

children.

       Dr. Jennifer Gildea, a licensed clinical psychologist, performed psychological and parenting

capacity assessments on mother in May and June 2011. Dr. Gildea also conducted re-evaluations in

2012. In 2011, Dr. Gildea recommended that mother participate in individual therapy and structural

family therapy, demonstrate increased independence in managing daily responsibilities, participate

in parental coaching sessions, and commit to safety planning goals, including an agreement to not

leave the children in the care of inappropriate individuals. In addition, Dr. Gildea recommended

mother obtain gainful employment, maintain stable housing, and not have unsupervised visits with

the children. After the 2012 reassessments of mother, Dr. Gildea opined that mother had made

positive progress, however, she was still not ready for a trial home placement of the children.

       DHS provided mother with clothing vouchers, bus passes, use of computers to search for

employment, a prepaid cell phone, bedding, and food vouchers. She also received structural family

therapy beginning in May 2011. However, mother only sporadically attended the therapy from

2011 until 2013. DHS provided mother with parental coaching services beginning in September

2011. These services were terminated in 2013 due to mother’s lack of participation. DHS provided

mother with opportunities for supervised and unsupervised visitation with the children. On one

occasion during an unsupervised visit, mother had been with the children for only about forty-five

minutes when she contacted the DHS and asked that a worker retrieve the children early because

she had a headache and the children were not following directions. During two other unsupervised

visits mother violated the safety plan regarding her supervision of the children.

                                                 -6-
       Mother was unable to sustain stable housing despite DHS’s numerous housing referrals.

She was unemployed at the time of the trial. She failed to complete services recommended by the

parental capacity assessment, including structural family therapy. Mother cancelled meetings

related to resuming unsupervised visitation with the children. On February 1, 2013, she was

advised that she needed to schedule an appointment for structural family therapy, schedule an

assessment for individual therapy, and provide her case worker with evidence that she had applied

for employment with three places. Mother only scheduled the appointment for structural family

therapy.

       Later in February 2013, DHS drafted a letter asking mother to fully re-engage in structural

family therapy and individual therapy and to provide evidence that she was seeking employment.

When mother was handed the letter she left the room and stated she was “done.” Mother failed to

return messages left on her phone and she disengaged all services, including visitation with the

children until February 25, 2013.

       At the time of the trial, the children had been in foster care for two years and nine months.

DHS presented evidence that they exhibit a strong bond with their foster parents, who are potential

adoptive placements for the children.

       In her closing argument, mother’s counsel stated she did not believe mother was ready to

regain custody of all of the children at that time. Rather, she suggested a “gradual reunification or

integration of the children into [mother’s] home.” In addition, the guardian ad litem for the children

opined it was in the best interests of the children to terminate mother’s parental rights because

mother had failed to remedy the conditions that brought the children into foster care despite the

assistance and reasonable efforts made by DHS.

       The trial court found mother had been “making an effort over a period of time, but

somewhere in there toward the beginning of 2013, she regressed and hasn’t remedied the situation.”

                                                 -7-
The trial court noted mother had issues with housing, employment, reliance on others for financial

assistance, and remedying the situation that led the children to come into foster care.

        “‘[P]ast actions and relationships over a meaningful period serve as good indicators of

what the future may be expected to hold.’” Linkous v. Kingery, 10 Va. App. 45, 56, 390 S.E.2d
188, 194 (1990) (quoting Frye v. Spotte, 4 Va. App. 530, 536, 359 S.E.2d 315, 319 (1987)).

                Virginia law recognizes the “maxim that, sometimes, the most
                reliable way to gauge a person’s future actions is to examine those
                of his past.” “As many courts have observed, one permissible
                ‘measure of a parent’s future potential is undoubtedly revealed in
                the parent’s past behavior with the child.’” “No one can divine
                with any assurance the future course of human events.
                Nevertheless, past actions and relationships over a meaningful
                period serve as good indicators of what the future may be expected
                to hold.”

Toms, 46 Va. App. at 267-68, 616 S.E.2d at 770 (citations omitted).

        As addressed above, DHS offered mother numerous services designed to reunify the family.

Mother failed to consistently participate in the recommended parenting coaching services, the

structural family therapy, and individual therapy. She had several issues with the unsupervised

visitation with the children and failed to maintain stable housing and employment.

        Based upon a review of the circumstances in this case, DHS provided reasonable and

appropriate services to mother and there was clear and convincing evidence that mother was

unwilling or unable to remedy the problems during the period in which she was offered services. In

addition, the children had been in foster care for two years and nine months at the time of the

hearing. “It is clearly not in the best interests of a child to spend a lengthy period of time waiting to

find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

Furthermore, the record supports the determination that it was in the best interests of the children to

terminate mother’s parental rights. Accordingly, the evidence was sufficient to support the trial


                                                  -8-
court’s decision to terminate mother’s parental rights to the four children under Code

§ 16.1-283(C)(2). For these same reasons, the evidence supports the trial court’s decisions to enter

permanency planning orders with the goal of adoption and to approve the foster care plans with the

goal of adoption.

                                  Assignments of Error Not Preserved

         In assignments of error VII, XII and XIII, mother argues the trial court erred in: “failing to

evaluate the evidence relating to each child in issue separately and individually and mak[ing]

individual findings for the child in issue;” “interpreting and applying the public policy of [Code]

§ 16.1-283(C) by making the one-year period the controlling factor;” and “failing to apply a clear

and convincing standard in determining the issues relevant to (a) approval of the adoptions goal and

(b) the termination of parental rights.” Mother failed to present any of these arguments to the trial

court.

         “The Court of Appeals will not consider an argument on appeal which was not presented

to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

See Rule 5A:18. Accordingly, Rule 5A:18 bars our consideration of these assignments of error

on appeal. Moreover, the record does not reflect any reason to invoke the good cause or ends of

justice exceptions to Rule 5A:18.

         For these reasons, we affirm the trial court’s decisions.

                                                                                         Affirmed.




                                                   -9-